                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


IN RE:
                                                     Case No. 3:17-bk-04932
STEPHEN JETTON TAYLOR,                               Chapter 13
                                                     Judge Walker
      Debtor.


STEPHEN JETTON TAYLOR,

      Plaintiff,

v.                                                   Adversary No. 3:18-ap-90060

LOANCARE, LLC,

      Defendant.


     JOINT MOTION TO RESET HEARING ON MOTION FOR SUMMARY JUDGMENT

          COME NOW, LoanCare, LLC (“LoanCare”) and Stephen Jetton Taylor (“Mr. Taylor”)

 (collectively, the “Parties”), and hereby file this Joint Motion to Reset the Hearing on

 LoanCare’s Motion for Summary Judgment.

          The hearing on the Motion for Summary Judgment is currently scheduled for May 28,

 2019, at 9:00 a.m., Mr. Taylor’s counsel will be out of town that day and LoanCare has no

 opposition to a continuance. Additionally, a loss mitigation application has been completed

 which, if approved, may resolve all issues and obviate the need for a hearing. Thus, the Parties

 request that the hearing on LoanCare’s Motion for Summary Judgment be reset to the week of

 June 10, 2019.

          WHEREFORE, the Parties hereby request that the hearing on LoanCare’s Motion for

 Summary Judgment be reset to the week of June 10, 2019.

                                                1

Case 3:18-ap-90060       Doc 26    Filed 05/10/19 Entered 05/10/19 11:10:11           Desc Main
                                   Document     Page 1 of 2
       Respectfully submitted, this 10th day of May 2019.

/s/ Bret J. Chaness                                   /s/ Daniel T. Castagna (by BJC w/ permission)
BRET J. CHANESS (BPR# 31643)                          DANIEL T. CASTAGNA (BPR # 22721)
RUBIN LUBLIN TN, PLLC                                 FLEXER LAW, PLLC
3145 Avalon Ridge Place, Suite 100                    1900 Church Street
Peachtree Corners, GA 30071                           Suite 400
(678) 281-2730 (Telephone)                            Nashville, TN 37203
(404) 921-9016 (Facsimile)                            (615) 255-2893 (Telephone)
bchaness@rubinlublin.com                              cm-ecf@jamesflexerconsumerlaw.com
Attorney for LoanCare, LLC                            Attorney for Debtor



                               CERTIFICATE OF SERVICE

       I certify that on the 10th day of May 2019, the within and foregoing was filed via

CM/ECF, which will serve notice on all parties.


                                                        /s/ Bret J. Chaness
                                                        BRET J. CHANESS (BPR# 31643)




                                                  2

Case 3:18-ap-90060      Doc 26    Filed 05/10/19 Entered 05/10/19 11:10:11               Desc Main
                                  Document     Page 2 of 2
